Title: From George Washington to John Hancock, 14 March 1777
From: Washington, George
To: Hancock, John



Sir,
Head Qrs Morristown March 14th 1777.

I was honoured several days ago with your Letter of the 25th Ulto with its Inclosures, the receipt of which was omitted to be acknowledged in my last.
Could I accomplish the important Objects so eagerly wished by Congress, “confining the Enemy within their present Quarters—preventing their getting Supplies from the Country & totally subduing them before they are reinforced,[”] I should be happy indeed. But what prospect or hope can there be of my effecting so desirable a Work at this time? The inclosed Return, to which I sollicit the most serious attention of Congress, comprehends the whole force, I have in Jersey. It is but a handfull, and bears no proportion on the Scale of Numbers to that of the Enemy. added to this, the Major part is made up of Militia. The most sanguine in Speculation, cannot deem it more than adequate to the least valuable purposes of War. The reinforcements mentioned to be drawn from General Heath, were merely ideal—nearly the whole of the Eastern Troops, which were with him, being here before. they were only engaged ’till to day—and to day they leave the Camp. their service has been of pretty long continuance and almost the whole of the Winter months. What prospect there may be of immediate succours from Other Quarters, I know not, but from the Militia of this State, I cannot expect to derive much more aid. Those who are well affected, have been so frequently called from their Homes, that they are tired out, and almost profess an abhorrence of the Service. Nor have I heard as yet, that any Continental Troops are on the way. I have wrote to the Brigadiers General in most of the States upon the

Subject & also to the Colonels, urging them by every motive to exert themselves in filling the Regiments & to forward ’em on. I confess Sir, I feel the most painfull anxiety when I reflect on our situation and that of the Enemy. Unless the Levies arrive soon, we must, before it be long, experience some interesting & melancholy event. I beleive the Enemy have fixed their Object, and the execution will surely be attempted as soon as the Roads are passable. The unprepared state in which we are, favors all their designs, & it is much to be wished that they may not succeed to their warmest expectations.
On recurring to the late promotions of Brigadiers, I find the Number appointed to be short of what I took the liberty to recommend & not competent to the exigencies of the service, supposing the whole in Office before & those lately created consent to act, which I have reason to beleive will not be the case. I shall only beg leave to refer you to my former Letters upon this Subject, and to assure you that many disadvantages will result from not having a sufficient number of Officers of this Rank. We have always been deficient in this instance, and certain I am, that the service has been greatly injured by it. The proportion I mentioned was full small, and in my Opinion should not be dispensed with.
I would also take the liberty of mentioning again, having received no Answer upon the subject, that settling the Hospital plan & Establishment becomes more & more necessary. it is an Object of infinite importance, and the difficulties of doing it on a proper foundation, will be great, if not almost insurmountable, should it be deferred till the Campaign opens & the Enemy begin their Operations. The benefits of the institution will soon be known—the want was severely felt in the course of the last year.
There is One thing more, which claims in my opinion the earliest attention of Congress, I mean the pay of the Regimental Surgeons & that of the Mates. these appointments are so essential, that they cannot be done without. the pay in the first instance, is so low—so inadequate to the services, which should be performed, that no Man sustaining the character of a Gentleman, & who has the least medical abilities or skill in the profession, can think of accepting it. That in the latter, is so paltry and trifling, that none of the least generosity of Sentiment or pretensions to merit, can consent to act for it. In a word, these are inconveniences of an interesting nature—they amount to an exclusion of persons who could discharge the duties of these Offices, and if not redressed there is not the smallest probability, that any can be prevailed on to enter them again.
There are several matters also, which I referred to Congress some time since, and upon which I have not received the result of their deliberations.

One enquiry about the State of Arms & Ammunition I am peculiarly anxious to be satisfied in.
From the inconveniences and injuries to the Service of late, for want of Money, I am induced to request, that the strictest regard should be had to furnishing the paymaster with constant and sufficient Supplies. On Sunday he received 500,000 Dollars, half of which is already expended, and the Ballance in a day or two, will be entirely swept away, without discharging the several claims. By his report, the Commissary here requires an immediate draft for 100,000 & the Militia returning and about to leave the Camp, 120,000 more. the Expence incurred by calling on them so frequently, is almost incredible. Besides these, there are several arrears due the Old troops and to most of the General & Staff Officers. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington


P.S. I fully intended to transmit you a Genl return, but am not able to make it out with precision: However from the most accurate estimate that I can form, the whole of our Numbers in Jersey fit for duty at this time, is under Three Thousand. These (981 excepted) are Militia & stand engaged only till the last of this Month. The Troops under innoculation including their Attendants amount to about One Thousand.

